Title: From George Washington to Thomas Freeman, 11 April 1785
From: Washington, George
To: Freeman, Thomas



Sir,
Mt Vernon April 11th 1785.

Not having heard a tittle from you since I left Mr Simpsons in Septr last, I wish for the detail of your proceedings in my business since that period, particularly with respect to applications, if any, for my Lands in your neighbourhood or elsewhere, & what has been done with the mill. I have obtained, some time since, a Patent for the round bottom above Captenon, which may be rented upon the terms of my printed advertisements.
Mr Smith (especially as he lives at a distance, & is only in the County at the assizes) should have every assistance in hunting up the evidence necessary for the prosecution of my ejectments in the Court of Washington, particularly as they respect the improvements in my behalf, antecedent to the possession of the Land by the present occupants; & the notices given them of its being mine, at, or immediately after the Settlements made by them. Colo. John Stephenson, Mr Marc[u]s Stephenson & Mr Danl Morgan are, I shou’d suppose, most likely to be acquainted with Colo. Crawfords proceedings in this business. It is of consequence to ascertain all the improvements which were made for my use & benefit previous to the settlements of the present possessors. Colo. Crawford in a letter to me says, he built four houses on different parts of the Land; or made four improvements of some kind: if this can be proved it would defeat my opponents upon their own ground.
I should be glad to hear frequently from you—Letters lodged in the Post Office at Baltimore or Alex[andri]a, will not fail of getting safe to my hands. I am &c. &c.

G: Washington

